125 F.3d 1281
97 Cal. Daily Op. Serv. 7330, 97 Daily JournalD.A.R. 11,815
Anthony J. COVEY;  Caren F. Covey;  Anthony Pegnatori;Karen Pegnatori, Robert J. Linn, Plaintiffs-Appellants,v.HOLLYDALE MOBILEHOME ESTATES;  Hub City Construction, Inc.,a California corporation;  Elizabeth Scott;  W.H. Stauder;The C. Paul Scott and Louise Mary Scott Trust Dated November2, 1970, individually and d/b/a Hub City Construction Co.and d/b/a Hollydale Mobilehome Estates;  Paul J. Scott;Jean Ann Crilley;  Defendants-Appellees.

1
No. 96-55056.

United States Court of Appeals,Ninth Circuit.

2
Sept. 11, 1997.


3
Before: FLETCHER and PREGERSON, Circuit Judges, and WEXLER,* District Judge.

ORDER

4
Prior report:  116 F.3d 830.


5
The opinion filed June 18, 1997, Slip op. 7065 is amended as follows:


6
At page 7080 [116 F.3d at 836, left column, first full paragraph], second full paragraph should read:


7
Moreover, by retroactively changing the standard for determining whether the Park, in 1993, provided "significant facilities and services specifically designed to meet the physical or social needs of older persons," 42 U.S.C. § 3607(b)(2)(C)(i), applying the 1995 regulations would "impair rights [Covey] possessed when [Hollydale] acted."  Landgraf, 511 U.S. at 279, 114 S.Ct. at 1505.8


8
With this amendment, the panel as constituted in the above case has voted to deny the petition for rehearing.  Judges Fletcher and Pregerson have voted to reject the suggestion for rehearing en banc and Judge Wexler recommends rejection.


9
The full court has been advised of the suggestion for rehearing en banc and no judge of the court has requested a vote on it.  Fed. R.App. P. 35(b).


10
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.



*
 Honorable Leonard D. Wexler, Senior United States District Judge for the Eastern District of New York, sitting by designation